Case 15-16553-mdc   Doc 546    Filed 08/04/21 Entered 08/04/21 21:24:30    Desc Main
                              Document      Page 1 of 8



                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 In re:
                                                 Chapter 7
          MANUEL ANTUNES,
                                                 Case No. 15-16553 (MDC)
                                 Debtor


 ROBERT H. HOLBER, CHAPTER 7 TRUSTEE
 TO THE ESTATE OF MANUEL ANTUNES,

                                 Plaintiff

 v.                                              Adv. Pro. No. 18-00097 (MDC)

 MANCHESTER CONSTRUCTION, INC.,
 MANUEL ANTUNES, JR., MANUEL
 ANTUNES, SR., AND GIUSEPPE MARRERO,

                                 Defendants


 JUDITH ANTUNES and MANUEL ANTUNES,

                                 Plaintiffs
 v.                                              Adv. Pro. No. 21-00019 (MDC)

 ROBERT H. HOLBER, CHAPTER 7 TRUSTEE,
 EMIGRANT MORTGAGE COMPANY,
 EMIGRANT RESIDENTIAL, LLC f/k/a EMC-
 LLC, BQ RETAINED REALTY, INC. and
 RETAINED REALTY INC.

                                  Defendants


    OBJECTION OF RETAINED REALTY INC. TO RESPONSE AND LIMITED
 OBJECTION OF MANUEL ANTUNES, SR. AND JUDITH M. ANTUNES TO MOTION
                OF CHAPTER 7 TRUSTEE FOR AN ORDER
        APPROVING COMPREHENSIVE SETTLEMENT AGREEMENT
Case 15-16553-mdc            Doc 546     Filed 08/04/21 Entered 08/04/21 21:24:30            Desc Main
                                        Document      Page 2 of 8



         Retained Realty Inc. (“Retained Realty”), by and through its undersigned counsel, files this

 Objection (the “Objection”) to the Response and Limited Objection of Manuel Antunes, Sr. and

 Judith M. Antunes to Motion of Chapter 7 Trustee for an Order Approving Comprehensive

 Settlement Agreement (the “Response”) and in support thereof represents as follows:

                                             BACKGROUND

         1.         Retained Realty is the owner of certain real property located at 2104 Brookhaven

 Drive, Unit 290, Lower Makefield, PA (the “Property”).

         2.         The Property was formerly owned by Plaintiffs.

         3.         Retained Realty obtained a deed to the Property following a sheriff’s sale that took

 place on February 14, 2020.

         4.         The sheriff’s deed to the Property (the “Deed”) was issued on April 15, 2020 and

 recorded on April 23, 2020 by the Bucks County Recorder of Deeds.

         5.         On March 1, 2021, the Plaintiffs filed the complaint (the “Complaint”) initiating

 instant adversary proceeding (the “Adversary Proceeding”).

         6.         Retained Realty has not been served with a copy of the Complaint, despite the

 passage of more than 150 days since it was filed.

         7.         Following the commencement of the Adversary Proceeding, and pursuant to

 negotiation of a settlement agreement, on June 18, 2021, the Trustee filed the Motion of Chapter

 7 Trustee for an Order Approving Comprehensive Settlement Agreement (the “Motion”).

         8.         On July 4, 2021, the Plaintiffs filed the Response.

         9.         Retained Realty does not oppose the relief sought by the Motion, by which the

 Adversary Proceeding would be dismissed with prejudice. Retained Realty does, however, object




 PHIL1 9615298v.1
Case 15-16553-mdc           Doc 546     Filed 08/04/21 Entered 08/04/21 21:24:30           Desc Main
                                       Document      Page 3 of 8



 to the changes outlined in the Response as pertains to the pending Adversary Proceeding. Pursuant

 to this, on July 13, 2021, Retained Realty filed its Joinder of Trustee’s Reply and Further Reply to

 Response and Limited Objection of Manuel Antunes, Sr. and Judith M. Antunes to Motion of

 Chapter 7 Trustee for an Order Approving Comprehensive Settlement Agreement (Document No.

 544) (the “Further Reply”).

         10.        By this Objection, Retained Realty incorporates its Further Reply as if fully set

 forth here. Retained Realty, for the reasons set forth below, objects to the settlement reached

 between and among the Trustee and the Debtor and respectfully asks the Court to enter the

 Trustee’s original order filed with the Trustee’s Motion and dismiss the Adversary Proceeding

 with prejudice as to all parties.

                    THE RELIEF SOUGHT AND THE REASONS THEREFOR

         11.        Upon information and belief, despite the passage of more than five months since

 the filing of the Complaint, the Plaintiffs never served the Complaint upon any defendants.

         12.        The Complaint was not timely filed, as it was not placed on the docket until March

 1, 2021 at 6:53 p.m.—beyond the 6:30 p.m. deadline imposed by this Court pursuant to its Order

 dated March 3, 2021 (ECF docket no. 535).

         13.        The Trustee is a necessary party to the Adversary Proceeding. Dismissing the

 Complaint only as to the Trustee will deprive Retained Realty and the remaining defendants of,

 inter alia, any cross-claims against the Trustee they may otherwise assert.

         14.        Moreover, the linchpin of Plaintiffs’ Complaint are the Trustee’s actions in

 connection with the Property.       See, e.g., Compl. ¶ 23 (the Trustee failed to object to Emigrant

 receiving relief from the automatic stay); Compl. ¶ 32 (the Trustee and Emigrant “collaborated”




 PHIL1 9615298v.1
Case 15-16553-mdc            Doc 546     Filed 08/04/21 Entered 08/04/21 21:24:30               Desc Main
                                        Document      Page 4 of 8



 to deny Plaintiffs their rights); Compl. ¶ 45 (“It was reckless of the Trustee not to abandon

 Brookhaven promptly to the Debtor and Judith Antunes, so they would have an opportunity to

 recover any equity in the property.”).

           15.      One of four factors considered by courts in deciding whether to approve a

 settlement such as the one in the instant matter is “the paramount interest of the creditors.” See In

 re Neshaminy Bldg. Assocs., 62 B.R. 798, 803 (E.D. Pa. 1986); In re Turner, 274 B.RR. 675, 681

 (Bankr. W.D. Pa. 2002); In re Covenant Partners, L.P., 541 B.R. 804, 807 (Bankr. E.D. Pa. 2015).

 As dismissal of only the Trustee would be severely prejudicial to Retained Realty’s interest in the

 Property, the compromise proposed in the Response neglects the paramount interest of Retained

 Realty.

           16.      “It is the trustee’s duty to both the debtor and the creditor to realize from the estate

 all that is possible for distribution among the creditors.” In re Martin, 91 F.3d 389, 394 (3d. Cir.

 1996) (citations omitted). The relief sought in the Response compromises the interests of Retained

 Realty via removal of the Trustee, who is a necessary party. “Even if a settlement is fair and

 equitable to the parties to the settlement, approval is not appropriate if the rights of others who are

 not parties to the settlement will be unduly prejudiced.” In re Devon Capital Management, Inc.,

 261 B.R. 619, 623 (Bankr. W.D. Pa. 2001).

           17.      Further, other bankruptcy courts have recognized that a chapter 7 trustee is a

 necessary party in circumstances such as these. See, e.g., In re Holland, 2013 WL 2190164 (Bankr.

 D.D.C. 2013), at *3 (“[T]he [C]hapter 7 trustee is a necessary party to any proceeding to compel

 the conveyance of an interest in the property.”); In re Riffin, 2010 WL 3260131 (Bankr. D. Md.

 2010), at *4 (“As the only lawful party to act for property of the bankruptcy estate, it appears clear




 PHIL1 9615298v.1
Case 15-16553-mdc            Doc 546    Filed 08/04/21 Entered 08/04/21 21:24:30             Desc Main
                                       Document      Page 5 of 8



 that the Trustee becomes a necessary party to actions affecting the property of the estate.”); In re

 Jackson, 548 B.R. 353, 376 (Bankr. N.D. Ga. 2016) (“[A] Chapter 7 trustee is a necessary party to

 any proceeding that involves a determination of whether an interest in property is or is not property

 of the estate.”).

         18.        More to the point, the Complaint fails to state any viable cause of action against

 Retained Realty, because the Property is no longer party of Debtor’s bankruptcy estate.

 Accordingly, even if the Trustee were to remain a party to the Adversary Proceeding, this Court

 would likely not have jurisdiction to adjudicate this dispute concerning the disposition of non-

 estate property against third parties.

                                          RESERVATION OF RIGHTS

         19.        Retained Realty reserves the right to raise any additional arguments at the hearing

 scheduled for this Motion and expressly reserves any and all defenses and claims in connection

 with the Adversary Proceeding.

                                             CONCLUSION

         20.        In view of the lateness of the Complaint, Plaintiffs’ utter inaction in serving the

 Complaint and otherwise prosecuting this lawsuit, along with the prejudice Retained Realty would

 face as the result of the elimination of the Trustee as a necessary party, Retained Realty respectfully

 requests that the Court grant the Trustee’s Motion in its original form and deny Plaintiffs’

 Response. Plaintiffs should not be permitted to pursue this baseless Adversary Proceeding for the

 reasons set forth above.




 PHIL1 9615298v.1
Case 15-16553-mdc        Doc 546     Filed 08/04/21 Entered 08/04/21 21:24:30            Desc Main
                                    Document      Page 6 of 8



         WHEREFORE, Retained Realty respectfully requests the entry of the original order filed

 with the Motion, and denial of the relief sought in the Response, along with such other and further

 relief as may be appropriate under the circumstances.



                                                      Respectfully submitted:

 Dated: August 4, 2021                                KLEHR HARRISON HARVEY
                                                      BRANZBURG LLP

                                              By:     /s/ Christopher J. Leavell
                                                      Christopher J. Leavell, Esq.
                                                      1835 Market Street, Suite 1400
                                                      Philadelphia, PA 19103
                                                      Telephone: (215) 569-2700

                                                      Counsel to Retained Realty, Inc.




 PHIL1 9615298v.1
Case 15-16553-mdc      Doc 546    Filed 08/04/21 Entered 08/04/21 21:24:30    Desc Main
                                 Document      Page 7 of 8




                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


  In re:
                                                    Chapter 7
           MANUEL ANTUNES,
                                                    Case No. 15-16553 (MDC)
                                    Debtor


  ROBERT H. HOLBER, CHAPTER 7 TRUSTEE
  TO THE ESTATE OF MANUEL ANTUNES,

                                    Plaintiff

  v.                                                Adv. Pro. No. 18-00097 (MDC)

  MANCHESTER CONSTRUCTION, INC.,
  MANUEL ANTUNES, JR., MANUEL
  ANTUNES, SR., AND GIUSEPPE MARRERO,

                                    Defendants


  JUDITH ANTUNES and MANUEL ANTUNES,

                                    Plaintiffs
  v.                                                Adv. Pro. No. 21-00019 (MDC)

  ROBERT H. HOLBER, CHAPTER 7 TRUSTEE,
  EMIGRANT MORTGAGE COMPANY,
  EMIGRANT RESIDENTIAL, LLC f/k/a EMC-
  LLC, BQ RETAINED REALTY, INC.,

                                     Defendants




 PHIL1 9615298v.1
Case 15-16553-mdc        Doc 546     Filed 08/04/21 Entered 08/04/21 21:24:30            Desc Main
                                    Document      Page 8 of 8




  CERTIFICATE OF SERVICE FOR OBJECTION OF RETAINED REALTY INC. TO
 RESPONSE AND LIMITED OBJECTION OF MANUEL ANTUNES, SR. AND JUDITH
     M. ANTUNES TO MOTION OF CHAPTER 7 TRUSTEE FOR AN ORDER
         APPROVING COMPREHENSIVE SETTLEMENT AGREEMENT

         I, Christopher John Leavell, Esquire, hereby certify that on August 4, 2021 I did cause a

 true and correct copy of the foregoing Objection of Retained Realty Inc. to Response and

 Limited Objection of Manuel Antunes, Sr. and Judith M. Antunes to Motion of Chapter 7

 Trustee for an Order Approving Comprehensive Settlement Agreement to be served via the

 CM/ECF System of this Bankruptcy Court upon all parties entitled to receive notice:

                                                      KLEHR HARRISON HARVEY
                                                      BRANZBURG LLP

                                              By:     /s/ Christopher J. Leavell
                                                      Christopher J. Leavell, Esq.
                                                      1835 Market Street, Suite 1400
                                                      Philadelphia, PA 19103
                                                      Telephone: (215) 569-2700

                                                      Counsel to Retained Realty, Inc.




 PHIL1 9615298v.1
